DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,873,567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Tredoux, U.S. Pub. Number 2002/0161904 A1, discloses controls connection between a protected network and external network, through a predetermined network protocol. An external proxy server 

Sanganabhatla, U.S. Pub. Number 2018/0287920 A1, discloses method for intercepting and analyzing application request traffic, involves deriving application traffic data and application usage data per application based on aggregated information by recording information about the responses and then forwarding each of the responses to a corresponding one of the clients.

Qureshi, U.S. Pub. Number 2014/0006347, discloses storing enterprise document on the file system logically separated from private data and software application on the mobile device is restricted to access enterprise document, thus enables the end users to concurrently run enterprise mobile applications and personal mobile applications on same mobile device, without compromising security. Improper access to enterprise data is prevented, when mobile device is lost, stolen or used for playing games, without deleting personal applications or data. 

Coleman, U.S. Pub. Number 2017/0264460 A1, discloses a method for managing communication between off-premise and on-premise servers. A flow execution request from an application of an off-premise server or an on-premise server is received and a requested flow is determined based on the received flow execution request. Stored endpoint data associated with the requested flow can then be 

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of first and second backend server computers residing in an enterprise computing environment, wherein the first backend server computer is not publicly accessible and which is communicatively connected to a tunnel agent that communicates with the tunnel service of the off-premises proxy server computer, and wherein the second backend server computer is publicly accessible and is communicatively connected to the off-premises proxy server computer; wherein the off-premises proxy server computer is configured to receive, from the remote application, requests for access to the second backend server computer and to route requests from the remote application to the second backend server computer, and wherein the second backend server computer processes requests from the off-premises proxy server and returns responsive information to the off-premises proxy server computer, as claimed in claims 1, 9 and 17 without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 17 and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 17 are also allowed by virtue of their dependency.
Further, what is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of wherein the backend servers include a first backend server computer which resides in an enterprise computing environment, which is not publicly accessible and which is communicatively connected to a tunnel agent that communicates with the tunnel service of the off-premises proxy server computer, and wherein the backend servers include 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claim 9 and thus this claims is considered allowable. The dependent claims which further limit claim 9 is also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491